PER CURIAM.
The summary judgment is affirmed. First, the issues presented by the appellees’ motion for summary judgment were within the scope of the issues framed by the pleadings. See generally Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Benton, 467 So.2d 311, 313 (Fla.5th DCA 1985). Second, it appears without material dispute on the facts of the present case that the appellees were entitled to summary judgment. See Brien v. 18925 Collins Ave. Corp., 233 So.2d 847 (Fla.3d DCA 1970); see also Williams v. Wometco Enterprises, Inc., 287 So.2d 353 (Fla.3d DCA 1973), cert. denied, 294 So.2d 93 (Fla.1974). See *281generally Watson v. City of Hialeah, 552 So.2d 1146 (Fla.3d DCA 1989).
Affirmed.